PRESS RELEASE – FOR IMMEDIATE RELEASE OMEGA ANNOUNCES FOURTH QUARTER 2; ADJUSTED FFO OF $0.81 PER SHARE FOR THE FOURTH QUARTER HUNT VALLEY, MARYLAND – February 10, 2016 – Omega Healthcare Investors, Inc. (NYSE:OHI) (the “Company” or “Omega”) today announced its results of operations for the three and twelve-month periods ended December 31, 2015.The Company also reported for the three-month period ended December 31, 2015 Funds From Operations (“FFO”) available to common stockholders of $127.4 million or $0.65 per common share and Funds Available For Distribution (“FAD”) to common stockholders of $143.0 million or $0.72 per common share. The $127.4 million of FFO available to common stockholders for the fourth quarter of 2015 includes $23.3 million of interest expense related to the early extinguishment of debt, $7.6 million in provision for uncollectible mortgages, notes and straight-line receivables, $5.4 million of in-place lease revenue amortization catch-up in connection with assumed Aviv REIT, Inc. (“Aviv”) leases, $4.5 million of non-cash stock-based compensation expense and $2.0 million of acquisition and merger related costs. FFO is presented in accordance with the guidelines for the calculation and reporting of FFO issued by the National Association of Real Estate Investment Trusts (“NAREIT”).Adjusted FFO was $0.81 per common share for the three-month period ended December 31, 2015.FFO and Adjusted FFO are non-GAAP financial measures.Adjusted FFO is calculated as FFO available to common stockholders excluding the impact of certain non-cash items and certain items of revenue or expense, including, but not limited to: acquisition and merger related costs, interest refinancing costs, provisions for impairment, uncollectible mortgages and accounts receivable and stock-based compensation expense.For more information regarding FFO and Adjusted FFO, see the “Fourth Quarter 2015 Results – Funds From Operations” section below. GAAP NET INCOME For the three-month period ended December 31, 2015, the Company reported net income of $63.5 million, or $0.32 per diluted common share, on operating revenues of $210.5 million.This compares to net income of $57.0 million, or $0.44 per diluted common share, on operating revenues of $131.3 million, for the same period in 2014. For the twelve-month period ended December 31, 2015, the Company reported net income of $233.3 million, or $1.29 per diluted common share, on operating revenues of $743.6 million.This compares to net income of $221.3 million, or $1.74 per diluted common share, on operating revenues of $504.8 million, for the same period in 2014. The year-to-date increase in net income compared to the prior year was primarily due to revenue associated with the acquisition by merger of Aviv on April 1, 2015 and new investments completed in the fourth quarter of 2014 and throughout 2015.This increase was partially offset by (i) $87.4 million in increased depreciation and amortization expense, (ii) $53.6 million in incremental acquisition and merger related costs, (iii) $28.0 million in increased interest expense, (iv) $25.8 million in increased interest refinancing charges related to the early extinguishment of debt, (v) $14.0 million in increased impairments on real estate assets, (vi) $10.1 million in increased general and administrative expenses and (vii) $5.1 million in increased provisions for uncollectible mortgages, notes and straight-line receivables. 2 In Q1 2016, the Company… · completed $186 million in new investments. · completed a $350 million senior unsecured 5-year term loan. · increased its quarterly common stock dividend rate to $0.57 per share. In Q4 2015, the Company… · paid-off $25 million of secured long-term debt. · completed a $250 million senior unsecured 7-year term loan. · redeemed $575 million aggregate principal amount 6.75% Senior Notes due 2022. · completed a $5 million new investment. · invested $34 million in capital renovation and construction in progress projects. · increased its quarterly common stock dividend rate to $0.56 per share. In Q3 2015, the Company… · issued $600 million aggregate principal amount of its 5.25% Senior Notes due 2026. · completed the purchase of $112 million of real estate in Manhattan for the development of an assisted living and memory care facility. · established a $500 million Equity Shelf Program for a continuous at-the-market offering of common stock. · completed $104 million of other new investments. · invested $35 million in capital renovation and construction in progress projects. · increased its quarterly common stock dividend rate to $0.55 per share. In Q2 2015, the Company… · completed the acquisition by merger of Aviv. · completed $178 million of new investments in the United Kingdom. · invested $18 million in capital renovation projects. · paid-off $9 million of secured long-term debt. · increased its quarterly common stock dividend rate to $0.54 per share. In Q1 2015, the Company… · issued $700 million aggregate principal amount of its 4.5% Senior Notes due 2027. · completed an underwritten public offering of 10.925 million shares of its common stock. · redeemed $200 million aggregate principal amount of its 7.5% Senior Notes due 2020. · paid-off $147 million of secured long-term debt. · completed $6 million in new investments. · invested $9 million in capital renovation projects. · increased its quarterly common stock dividend to $0.53 per share. FOURTH QUARTER 2015 RESULTS Operating Revenues and Expenses – Operating revenues for the three-month period ended December 31, 2015 totaled $210.5 million.The $210.5 million of operating revenues includes a one-time $5.4 million “catch-up” of in-place lease revenue recognition resulting from the updated valuation of the Aviv assumed leases.Operating expenses for the three-month period ended December 31, 2015 totaled $85.5 million and were comprised of $60.8 million of depreciation and amortization expense, $7.6 million of general and administrative expense, $7.6 million in provision for uncollectible mortgages, notes and straight line receivables, $4.5 million of stock-based compensation expense, $3.0 million in provision for impairment on real estate assets and $2.0 million of costs associated with acquisitions. Other Income and Expense – Other income and expense for the three-month period ended December 31, 2015 was a net expense of $61.1 million, which was primarily comprised of $38.6 million of interest expense, $20.5 million interest refinancing charges, $2.0 million of amortized deferred financing costs and $0.2 million realized loss on foreign exchange. Funds From Operations – For the three-month period ended December 31, 2015, reportable FFO available to common stockholders was $127.4 million, or $0.65 per common share on 197.6 million weighted-average common shares outstanding, compared to $87.4 million, or $0.68 per common share on 128.5 million weighted-average common shares outstanding, for the same period in 2014. The $127.4 million of FFO for the three-month period ended December 31, 2015 includes the impact of $20.5 million interest refinancing expense, $7.6 million in provisions for uncollectible mortgages, notes and straight line receivables, $4.5 million of non-cash stock-based compensation expense, $2.8 million of interest expense related to the early extinguishment of debt and $2.0 million of acquisition and merger related costs; offset by the $5.4 million in-place lease revenue amortization catch-up. The $87.4 million of FFO for the three-month period ended December 31, 2014 includes the impact of $3.5 million of acquisition related costs and $2.0 million of non-cash stock-based compensation expense. Adjusted FFO was $159.4 million, or $0.81 per common share, for the three months ended December 31, 2015, compared to $92.9 million, or $0.72 per common share, for the same period in 2014.The Company had 69 million additional weighted-average shares outstanding for the three months ended December 31, 2015 compared to the same period in 2014.For further information see the “Funds From Operations” schedule below. 2 Operating Revenues and Expenses – Operating revenues for the twelve-month period ended December 31, 2015 were $743.6 million.Operating expenses for the twelve-month period ended December 31, 2015, totaled $332.3 million and were composed of: (i) $210.7 million of depreciation and amortization expense; (ii) $57.5 million of expense associated with acquisitions; (iii) $27.4 million of general and administrative expense; (iv) $17.7 million in provision for impairments on real estate assets; (v) $11.1 million of stock-based compensation expense and (vi) $7.9 million in provisions for uncollectible mortgages, notes and straight-line accounts receivable. Other Income and Expense – Other income and expense for the twelve-month period ended December 31, 2015 was a net expense of $183.1 million, which was composed of: (i) $147.4 million of interest expense; (ii) $28.8 million of interest refinancing costs (see the “2015 Financing Activities” section below for additional interest refinancing costs details); (iii) $7.0 million of amortized deferred financing costs and (iv) $0.2 million realized loss on foreign exchange. Funds From Operations – For the twelve-month period ended December 31, 2015, reportable FFO available to common stockholders was $455.3 million, or $2.52 per common share on 181 million weighted-average common shares outstanding, compared to $345.4 million, or $2.71 per common share on 127 million weighted-average common shares outstanding, for the same period in 2014. The $455.3 million of FFO for the twelve-month period ended December 31, 2015 includes the impact of: (i) $57.5 million of expenses associated with acquisition and merger related costs; (ii) $28.8 million in interest refinancing charges; (iii) $11.1 million of non-cash stock-based compensation expense; (iv) $7.9 million in provisions for uncollectible mortgages, notes and straight-line receivables and (v) $3.7 million of interest expense related to the early extinguishment of debt in 2015. The $345.4 million of FFO for the twelve-month period ended December 31, 2014 includes the impact of: (i) $8.6 million of non-cash stock-based compensation expense; (ii) $3.9 million of expenses associated with acquisition and merger related costs; (ii) $3.0 million in interest refinancing charges; (iv) $2.7 million in provisions for uncollectible straight-line accounts and notes receivable and (v) $0.6 million of one-time revenue. Adjusted FFO was $564.4 million, or $3.13 per common share, for the twelve-month period ended December 31, 2015, compared to $363.1 million, or $2.85 per common share, for the same period in 2014.The Company had 53 million additional weighted-average shares for the twelve months ended December 31, 2015 compared to the same period in 2014.For further information see “Funds From Operations” below. On April 1, 2015, the Company completed its acquisition by merger of Aviv.In the Aviv transaction, the Company acquired 348 properties in 31 states, operated by 38 third-party operators.The Company issued approximately 43.7 million shares of common stock in the transaction. The Company’s results for the twelve-month period ended December 31, 2015 do not reflect the operations of Aviv for the three-month period ended March 31, 2015, and accordingly are not indicative of the Company’s results for future periods. 2 Amendment to the 2014 Credit Facilities – Adding a $350 Million Term Loan Facility – On January 29, 2016, the Company amended its 2014 Credit Facilities (defined below) to add a $350 million term loan facility.As a result of the amendment, the 2014 Credit Facilities now provides for a $1.25 billion senior unsecured revolving credit facility (the “Revolving Credit Facility”), a $200 million senior unsecured term loan facility (the “Tranche A-1 Term Loan Facility”), a $200 million senior unsecured incremental term loan facility (the “Tranche A-2 Term Loan Facility”) and a $350 million senior unsecured incremental term loan facility (the “Tranche A-3 Term Loan Facility” and, together with the Revolving Credit Facility, the Tranche A-1 Term Loan Facility and the Tranche A-2 Term Loan Facility, collectively, the “Omega Credit Facilities”). The Revolving Credit Facility matures on June 27, 2018, subject to a one-time option for Omega to extend such maturity date for one year. Exercise of such extension option is subject to compliance with a notice requirement and other customary conditions. The Tranche A-1 Term Loan Facility matures on June 27, 2019. The Tranche A-2 Term Loan Facility matures on June 27, 2017, subject to Omega’s option to extend the maturity date of the Tranche A-2 Term Loan Facility twice, the first extension until June 27, 2018 and the second extension until June 27, 2019. The Tranche A-3 Term Loan Facility matures on January 29, 2021. The Tranche A-1 Term Loan Facility, the Tranche A-2 Term Loan Facility and the Tranche A-3 Term Loan Facility may be referred to collectively herein as the “Omega Term Loan Facilities”. The Tranche A-3 Term Loan Facility is priced at LIBOR plus an applicable percentage (beginning at 150 basis points, with a range of 100 to 195 basis points) based on our ratings from Standard & Poor’s, Moody’s and/or Fitch Ratings.The entire amount of the Tranche A-3 Term Loan Facility was advanced on January 29, 2016.The Company used the proceeds from the Tranche A-3 Term Loan Facility to repay existing indebtedness and for general corporate purposes. As of February 4, 2015, the Company had $30 million of outstanding borrowings under its $1.25 billion revolver and $1.10 billion of outstanding term loan borrowings. 2 $25.1 Million HUD Mortgage Payoffs – On December 31, 2015, the Company paid approximately $25.1 million to retire two mortgage loans guaranteed by the U.S. Department of Housing and Urban Development (“HUD”).The loan was assumed as part of a 2011 acquisition, and had a blended interest rate of 5.5% per annum with maturities on March 1 and April 1, 2036.The payoff resulted in a $0.9 million gain on the extinguishment of the debt due to the write-off of the $2.1 million fair value adjustment recorded at the time of acquisition offset by a prepayment fee of approximately $1.2 million. $250 Million Term Loan Facility – On December 16, 2015, the Company entered into a $250 million senior unsecured 7-year term loan facility (the “$250M Term Loan Facility”).The $250M Term Loan Facility is priced at LIBOR plus an applicable percentage (beginning at 180 basis points, with a range of 140 to 235 basis points) based on our ratings from Standard & Poor’s, Moody’s and/or Fitch Ratings.The $250M Term Loan Facility may be increased to an aggregate amount of $400 million.The Company used the proceeds from this loan to repay existing indebtedness and for general corporate purposes.The $250M Term Loan Facility matures on December 16, 2022 with interest payments due monthly. As a result of exposure to interest rate movements associated with the $250M Term Loan Facility, on December 16, 2015, the Company entered into various forward-starting interest rate swap arrangements, which effectively converted $250 million of the Company’s variable-rate debt based on one-month LIBOR to an aggregate fixed rate of approximately 3.8005% effective December 30, 2016. The effective fixed rate achieved by the combination ofthe $250M Term Loan Facility and the interest rate swaps could vary up by 55 basis points or down by 40 basis points based on future changes to the Company’s credit ratings.Each of these swaps begins on December 30, 2016 and matures on December 15, 2022. On the date of inception, the Company designated the interest rate swaps as a cash flow hedge in accordance with Accounting Standards Codification on accounting for derivatives and hedges and linked the interest rate swap to the Term Loan.Because the critical terms of the interest rate swaps and $250M Term Loan Facility coincide, the hedge is expected to exactly offset changes in expected cash flows as a result of fluctuations in 1-month LIBOR over the term of the hedge.The purpose of entering into the swaps was to reduce the Company's exposure to future changes in variable interest rates. The interest rate swaps settle on a monthly basis when interest payments are made. These settlements will occur through the maturity date of the $250M Term Loan Facility.The interest rate for the $250M Term Loan Facility is not hedged for the portion of the term prior to December 30, 2016. $575 Million Senior Notes Redemption – On October 26, 2015, the Company redeemed all of its outstanding 6.75% Senior Notes due 2022 (the “2022 Notes”).As a result of the redemption, during the fourth quarter of 2015, the Company recorded approximately $21.3 million in redemption related costs and write-offs, including $19.4 million for the early redemption or call premiums and $1.9 million in net write-offs associated with unamortized deferred financing costs and original issuance premiums/discounts. On September 25, 2015, the Company irrevocably deposited approximately $615.0 million with the trustee of the 2022 Notes.This amount included a redemption premium of 3.375%, semi-annual interest and additional accrued interest to the redemption date of October 26, 2015 (approximately $0.9 million for September and $2.8 million for October).The $615.0 million was classified as “Other assets” on the Company’s balance sheet at September 30, 2015. Equity Shelf Program and Dividend Reinvestment and Common Stock Purchase Plan – During the twelve-month period ended December 31, 2015, the Company sold the following shares of its common stock under its Equity Shelf Program and its Dividend Reinvestment and Common Stock Purchase Plan: Equity Shelf (At-The-Market) Program for 2015 (in thousands, except price per share) Q1 Q2 Q3 Q4 Number of shares - Average price per share $
